Citation Nr: 1121751	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  07-36 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1967 to November 1969.  He received the Combat Infantry Badge (CIB) and Purple Heart Medal for injuries sustained in combat during his tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating.  He wants a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (indicating that, in this circumstance, VA adjudicators must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); and Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.  Remands to the RO generally are via the Appeals Management Center (AMC).  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).


Here, this additional issue of unemployability was raised in a January 2010 letter from T.H., Psy.D., but this derivative TDIU claim has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Moreover, the underlying claim for a higher initial rating for the PTSD requires further development before being decided, so both claims are being remanded to the RO via the AMC.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes providing a thorough and comprehensive medical examination, especially where the available evidence is too old for an adequate assessment of the Veteran's current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The examination also must take into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  And the report of the examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran's most recent VA compensation examination for his PTSD was in June 2007, so some 4 years ago.  At the time of that QTC examination, he was employed in the construction industry.  But a January 2010 letter from his treating psychologist (T.H., Psy.D.) states the Veteran is now unable to work due to the severity of his PTSD symptoms.  So another examination is needed to reassess the severity of this disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The report of that June 2007 QTC examination also mistakenly lists the Veteran's medals from service as only the National Defense Service Medal and Vietnam Service Medal.  But he also received the Combat Infantry Badge and Purple Heart Medal for injuries sustained in combat during his tour in Vietnam.  So the entire character of his service must be considered.  He has service-connected eye and ear disabilities from injuries sustained when the truck he was riding in hit a landmine.  Hence, the assessment of the severity of his consequent PTSD necessarily must consider all of the underlying factors that played into this eventual diagnosis and, more importantly, as this relates to the present severity of this condition and impact on his life.  The Veteran referenced these experiences in Vietnam when submitting his November 2007 substantive appeal (on VA Form 9) and their resultant affects on his mental state.  He also cited the need for his PTSD to be reevaluated, especially in light of the comments and description of the severity of this condition by some of his treating therapists.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

This additional VA compensation examination, on remand, also needs to include comment on the effect the Veteran's PTSD symptoms have on his ability to obtain and maintain substantially gainful employment and, therefore, his potential entitlement to a TDIU.  In Mayhue v. Shinseki, No. 09-0014 (U.S. Vet. App. Jan. 18, 2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Schedule another VA compensation examination to reassess the severity of the Veteran's PTSD, including determining whether it is sufficiently severe as to preclude him from obtaining and maintaining substantially gainful employment consistent with his level of education, prior work experience and training, etc.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and occupational history.  The Veteran is hereby advised that failing to report for this examination, without good cause, may have adverse consequences on his pending claims for a higher initial rating for his PTSD and a TDIU.

2. Then, in light of this and any other additional evidence, determine whether the Veteran is entitled to a higher initial rating for his PTSD and a TDIU.  If these claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



